Title: 8th.
From: Adams, John Quincy
To: 


       We met this evening at my lodgings, as we have changed the evening in order to accommodate Thompson who wishes to attend Mr. Spring’s lectures. This young fellow, who is possessed of most violent passions which he with great difficulty can command, and of unbounded ambition, which he conceals perhaps even to himself has been seduced into that bigoted, illiberal system of religion which by professing vainly, to follow purely the dictates of the bible, in reality contradicts the whole doctrine of the new testament, and destroys all the boundaries between good and evil, between right and wrong. But like all the followers of that sect, his practice is at open variance with his theory. When I observe into what inconsistent absurdities those persons run, who make speculative, metaphysical religion a matter of importance, I am fully determined never to puzzle myself in the mazes of religious discussion, to content myself with practising the dictates of God and reason; so far as I can judge for myself; and resign myself into the arms of a being whose tender mercies are over all his works.
      